On Motion for Rehearing.-
At a former day of this term of court this case was dismissed because of insufficient recognizance. Appellant has filed hi's application, praying that this cause be reinstated, and. tenders a recognizance in manner and form as required by law, and the order heretofore dismissing this cause is set aside.
The Assistant Attorney General has filed a motion to strike out. the statement of facts incorporated in the record. This , being an appeal from, the county court, and tie statement of facts -not having been filed within the time allowed by law, the motion is sustained. See chapter 7 of the Acts of 30th Legislature, p. 446.
The bills of exception in the record are not verified by the signature of the trial judge, and do not bear any file marks. Consequently they cannot be considered.
There being neither a statement of facts nor bills of exception in the record, which we can consider, and the information charging ' a .violation of the law, the judgment is affirmed.